 UMW OF AMERICA, POCKET LOCAL 7083, ETC.247United Mine Workers of America, Pocket Local 7083; UnitedMine Workers of America,Palmer Local 5881;United MineWorkers of America, District 19; District 19 United MineWorkers of America;Local #7083 United Mine Workers ofAmericaandGrundy Mining Company.Cases Nos. 10-CP-34,10-CP-35, 10-CP-36, 10-CB-1354, and 10-CB-1355.December 4,1963DECISION AND ORDEROn July 30, 1963, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report with a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, and exceptionsand 'brief, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.'IThe Recommended Order is hereby amended by substituting for the first paragraphtherein,the following paragraphUpon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat Respondents,their respective officers,agents, successors,and assigns,shall:INTERMEDIATE REPORT AND RECOMMENDED ORDERThe CP cases above identified having been consolidated and a complaint havingbeen issued therein on March 15, 1963(charges filed February 18, 1963),and theCB cases above identified having been consolidated and a complaint having beenissued therein on January 25,1963(charges filed October 5,1962),all of the abovecaseswere consolidated on March 15,1963, the complaints,with amendments,alleging as follows- That the three Respondents named have violated Section8(b) (7) (C) of the National Labor Relations Act, as amended, 73 Stat. 519, bydemanding since on or about September 10, 1962, that Grundy recognize and bargainwith them or any of them as the representatives of its employees and attempting tocompel the employees to accept or select them or any of them as their collective-bargaining representatives,and by picketing or causing Grundy to be picketed sinceon or about December 27, 1962, objects of the picketing being to force or require145 NLRB No. 27. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDGrundy to recognize and bargain with the Respondents or any of them as theemployees' representatives and to force or require the employees to accept or selectthe Respondents or any of them as their representatives, none of the Respondentshaving been currently certified as the employees' representative and no valid electionpetition having been filed within a reasonable time from the commencement of thepicketing; and that the two CB Respondents have violated Section 8(b)(1)(A) ofthe Act since on or about September 12, 1962, by massing before Grundy's mine siteentrance and preventing its employees from reporting for work, and threatening themand supervisors with assault and injury if they performed work for Grundy.The answers, with amendments, beyond the admission that the Respondents havenot been currently certified, deny the allegations of violation and allege that theRespondents have engaged in negotiations with Grundy since September 10, 1962, thata valid petition "was filed ... [and] is now pending," and that Section (8) (b)(7) (C) as applied herein is unconstitutional. (A defense that the dispute is economicis covered by the denial of the allegation that an object is to compel recognition.)A hearing was held before Trial Examiner Lloyd Buchanan at Palmer, Tennessee,on April 10 and 11, and 25 through 29, 1963, inclusive. Pursuant to leave grantedto all parties, briefs have been filed by the General Counsel and the Respondents,the time to do so having been several times extended.The Respondents' proposedfindings of fact, submitted in their brief as recitals in support of their argument, areadopted to the extent that they are consistent with the findings and conclusions herein.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT(WITH REASONS THEREFOR)1.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZATIONS INVOLVEDItwas stipulated and I find that Grundy,a Tennessee corporation with offices atTracy City,Tennessee,is a wholly owned subsidiary of Tennessee Consolidated CoalCompany, a Delaware corporation with offices alsoatTracy City,Tennessee; thatduring 1962 Grundy mined coal for and sold it to Consolidated exclusively,for whichthe latter paid Grundy more than $300,000;that this coal was sold and delivered byConsolidated,pursuant to a contract(in which Grundy is named as a source),to theTennesseeValleyAuthority;that this coal was placed on railroad cars at Palmer,Tennessee,and was shippedon a TVAbillof lading under a so-called section 22rate; that under the agreement between TVA and Consolidated,the latter was paidfor the coal weighed on the cars upon arrival at its destination;that all such coal wasshipped toTVA'sWidows Creek steam plant,located at or near Bridgeport,Alabama;that during 1962 Consolidated sold and shipped to points outside the State of Tennes-see coal valued at more than$1,000,000, including the aforesaid shipments to theTennessee Valley Authority'sWidows Creek steam plant;and that during 1962 Con-solidated sold coal valued at more than $75,000 to Republic Steel Corporation in theState of Alabama.Whether considered under indirect outflow oras involving TVA,a governmental defense agency,these facts indicate that Grundy is engaged in com-merce within the meaning of the Act and that jurisdiction is to be assumed over it;and I so find.Itwas admitted and I find that 7083, 5881,and District 19 are labor organizationswithin the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. The alleged violation of Section 8(b) (7) (C)It is not clear, from the allegations in the answers, not thereafter urged ar argued,that Section 8(b) (7) (C) "as applied herein" is unconstitutional, what the Respon-dents' reasoning is in this respect.Constitutionality of the Board's procedure hasbeen upheld.'1.Alleged recognitionUnder a management contract effective April 1, 1961, and which was terminatedon September 21, 1962, Allen & Garcia, a mine engineering consulting and operatingfirm, operated variousminesowned by Consolidated,amongthese the Coal Valleymine.About July 1962 Allen & Garcia was placed in charge of development ofGray's Creek #11 mine, a wholly mechanizedmineto which Coal Valley equipment"Of.Department & Specialty Store Employees Union, Local 1265, Retail Clerks Inter-nationalAssociation, AFL-CIO v. Gerald A Brown, Reg Dir.,284 F. 2d 619, 623, 629(C.A. 9). UMW OF AMERICA, POCKET LOCAL 7083, ETC.249was now transferred. In the latter part of July, Grundy commenced operation ofsome eight small hand-loading mines in the Gray's Creek area. It was claimed thatthere were not enough Palmer area men qualified to operate the equipment for #11,and although thismine is inthe Palmer area, Allen & Garcia brought in men primarilyfrom the force which had worked at Coal Valley. The result was that, instead of localmen, West Virginians were hired to work in # 11.Allen & Garcia had entered into an agreement with District 19 and 5881,2 andthe conditions of employment or work rules under this contract were applied byAllen & Garcia to its operations at #11.The latter firm then asked Consolidated torelieve it of its management contract, and this was done on September 21, 1962.OnSeptember 22 Consolidated transferred operation of #11 mine to Grundy.Onemonth earlier Allen & Garcia had given to the UMW a 60-day notice of terminationof their agreement.To this point, whatever Consolidated's interest in the operations, it is clear that theUMW agreement was with Allen & Garcia, which had given notice of termination.Further, if Allen & Garcia recognized the UMW at #11, this was by extension oftheir 1961 agreement; it did not impose obligations on either Consolidated or Grundyexcept for the latter's assumption of the operation and its consequent obligation forthe remainder of the 60-day period for which Allen & Garcia was still committed.Turnblazer, District 19's attorney and now its president, testified that Grundy as-sumed the contract for the balance of the term; there is no suggestion that the 60-daynotice of termination had been withdrawn.This is not recognition which can serveas a defense to the allegation that continued recognition after termination of theAllen & Garcia contract was sought from Grundy.A self-serving statement in aletter from Turnblazer to Consolidated and Grundy on October 10, 1962, to theeffect that Callis, president of both companies, had "stated that Grundy considereditself bound by the Allen and Garcia-UMW agreement for the balance of its term"does not indicate withdrawal of the termination notice.Nor is it so explicit as tocontradict the testimony, which I credit, that at a meeting of the parties on October 10,itsattorney declared that Grundy would and did recognize the Allen & Garciaagreement for the remainder of the 60-day period, but that it would not furtherrecognize the UMW unless it were certified by the BoardOn October 23 or 24Callis announced that the mines were now operating without a UMW contract.Ifmore be needed in this connection, Turnblazer in a letter dated February 21,1963, referred to operation of the new Grundy mine "after expiration of the con-tract"; and he testified that Grundy and District 19 agreed that the contract wouldexpire on October 24.The termination of the Allen & Garcia agreement andGrundy's insistence on Board certification indicate clearly that there was no recog-nition of the Respondents by Grundy on its own behalf, and neither recognition nornegotiation with them as representative of the employees after the expiration of theAllen & Garcia agreement in October.With formation of the Sewanee Coal Operators Association, Grundy became a"qualified member,",i.e., it joined on the express condition that the Association waswithout authority to bargain on its behalf with any union which had not been certifiedby the Board.While Beaumont, vice president and secretary of both Consolidatedand Grundy, attended four negotiation meetings between the Association and theUnion,3 he did so as a member of the Association bargaining team, not as arepresentative of Grundy.No more than absence of a representative of one companyfrom a multiemployer bargaining team proves that that company is not beingbargained for, does inclusion of an officer of a company prove that it is beingbargained for: all of the facts, including authorization or apparent authorization, andnotice thereof, must be considered.One might well wonder about the all too pat testimony that Beaumont not onlydiscussed wages at # 11 mine, but that he specifically added that he was negotiating forGrundy, thereby providing support for that defense and meeting the allegation thatthe Respondents sought recognition.Brown,4 a former president of 5881 who among2 Significantly, counsel for the Respondents and District 19's attorney, Turnblazer, re-ferred to this contract as entered into by "the United Mine Workers," without distinctionbetween District 19 and 5881.3 Reference throughout this testimony was to the UMW and the Union, without distinc-tion among the Respondents.d Faced with his omission, when asked in an earlier proceeding what Beaumont said, ofreference to such a statement by Beaumont, Brown's explanation was that he had notbeen asked that.But neither was he asked it in this proceeding, when he, like otherwitnesses called by the Respondents, offered the alleged statement when asked whetherBeaumont had said anything elseThis was "the way (Brown) understood it" because themajority of the negotiating committee that day consisted of Grundy men. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDothers gave such testimony, also stated however that what Beaumont said was that hewas negotiating for the companies which were represented by the Association.Thislatter very clearly excluded Grundy.The reasonable inference, from the appearanceof Grundy people that they represented Grundy inthe negotiations, is overcome bythese express denials.Without detailing all of the testimony on this point, althoughit has been considered (including that by Howell, president of 7083, to the effect thatrepresentation of Grundy was neither specifically declared nor denied, but was impliedfrom the context), it is clear and my credibility finding based on both the writtenlists of the companies which the Association represented, as submitted to the UMW,and from specific statements made, is that Grundy was not included in the bargainingnegotiations and that this was made clear to all concerned.Nor does inclusion in the Association negotiations of reference to class A or whollymechanized mines, # 11 being the only such then in operation in the area, serve tobring Grundy into the negotiations. It was explained that mines represented by theAssociation might be made class A and thus be covered by that portion of thenegotiations and any agreement reached with the Association. In fact, it is not atall clear that the reference to class D mines had any actual connection with existingconditions either.Class A and D mines are included in UMW mine classifications.No more, in the face of the express exclusion of Grundy notedsupra,does a letterfrom the Association to Turnblazer, which was distributed by Consolidated through-out the area, and which referred to mines of all four classes, create or indicateinclusion of Grundy among those who were negotiating with the Union. (To theextent that it is claimed that reference to class A indicates Grundy's # I 1 mine, itis equally necessary to cite which other wholly mechanized mines were referred to;admittedly there were no others, yet the letter speaks of "Class A mines" inthe plural.)Whatever charges of bad faith the Association was making in that letter,and its purpose to discredit the Union in the community while justifying its own po-sition, this could not and did not constitute recognition by Grundy.While dated wellafter the picketing had commenced, this letter if it indicated that the negotiationsin January covered Grundy, would likewise cover such inclusion throughout theearlier negotiationssincethere -is no evidence of a change in this respect.As for any claim that a contract form (it was replaced by another form, and noemployee ever worked under it) used by one of Grundy's foremen, incorrectlyreferred to as having an option to lease, indicates "the understanding of others"in the area that the small mines were not initially Grundy mines, the issue hereisnot the general understanding but whether the Respondent Unions knew thatGrundy was not being represented in the negotiations.The unlawful picketing ischarged to the Unions, and the defense that they had already been recognizedand were negotiating refers totheirobject in the picketing.Nor would a statementby Callis, which he did not recall but would not deny, if made, that the coal operatorshad banded together and would bargain as an association indicate recognition ofthe Respondents by Grundy, particularly in the face of the specific evidence to thecontrary.With this analysis of items which the Respondents brought out to show thatGrundy recognized the Union, I recognize the possibility of a contrary impressionas testified to by Turnblazer.But in addition to the oral testimony and the listsof companies which the Association represented, already noted, and which excludedGrundy, we must consider a telegram from Grundy to District 19 on October 23,which supports the testimony that the Association would negotiate for Grundy, butonly after Board certification.This telegram was in reply to one from District 19the day before, proposing to Grundy an "immediate effort to negotiate a successorcontract" to that with Allen & Garcia.When on November 21, the UMW byletter referred to imminent negotiations with the Association but suggested evenearlier negotiations with Grundy, the latter by letter dated December 4 yet againpointed out that Board certification was a condition to bargaining by the Associationfor Grundy, and suggested procedure looking to an electionWe shall see,infra,in connection with the aspect of joint venture by the Respondents, that Turnblazeron January 4 charged Grundy with having refused to bargain since the terminationof the Allen & Garcia contractThis charge in itself makes inexplicable the defensethat Grundy and the Respondents have engaged in negotiations.Despite that defense allegation, the evidence indicates that Grundy maintainedthe Allen & Garcia agreement until its termination, and from the beginning andconsistently thereafter refused to negotiate with the Union unless the latter were firstcertified by the Board.Thus there was no such recognition of the Respondents asto defeat the allegation that an object of the picketing was to compel Grundy torecognize them. UMW OF AMERICA, POCKET LOCAL 7083, ETC.2512.ObjectWith the finding that Grundy had not recognized the Union, we reach the pointof determining the facts concerning the object or purpose of the picketing.Accordingto Doug Ross, who is a member of 5881 and a mine committeeman, Grundy for thefirst time on November 29, 1962, failed to check offunion duesout of wages whichwere at that time paid for the first half of November.Told by Toney, Grundy'sclerk, that he was afraid of a suit if he withheld dues, Ross circulated a petitionfor checkoffs, which was signed by all of the #11 employees and then given toToney.Again, the dues were not checked off on December 14 or on the 21st, themen being paid earlier on the Friday before Christmas.The mine committee, composed of Doug Ross, Fults, and Nunley then explainedtoForeman Bradley on December 26 that the men feared loss of certain unionbenefits and would not work unless the dues were checked off. Bradley reportedthat Callis was willing to check the dues off and would turn them over to the minecommittee or the financial secretary, presumably of Local 5881, which with themine committee was directly concerned with #11 mine; but not to District 19.(That 7083 was similarly concerned and struck because of the refusal to check offdues and lack of a contract is notedinfra.)This did not meet the employees'demands since the benefits which concernedthemwere provided by District 19.The explanation offered by Sissom, one of the picketsin connectionwith the CBaspect and earlier picketing, is of interest here:Well I was out there trying to get my job back and they had refused cuttingdues off the men and I was out there on that because when I went back thereI wanted my dues to be cut so I could belong to the localunion.I knew if Iwaited for four months and my dues not being cut on me, why I would beout of the union and I wanted to belong to the union.While Sissom was speaking of the local union,it is clearthat the demand nowmade to Grundy in December was that the dues be checked off to District 19. Theemployees, both pickets and strikers, did not distinguish 5 between the locals andDistrict 19 except to the extent that benefits were handled by one and provided bythe other.The mines over which the local unions hadjurisdictionwere inthe samegeneral vicinity in Marion County, and all three organizations joinedin a commoneffort to represent the employees and to further their interestsThis community ofinterestand effort was reflected in the employees' object in picketing for dues check-off.Nor is this left to inference aloneBy letter dated January 4, 1963, Turnblazercharged Grundy with doing "everything possible to incite a work stoppage," citinginter aliathe failure to make payments to the welfare fund, which the UMW main-tains, and to check off dues to District 19; and Grundy was there further chargedwith having refused to bargain with District 19 since the termination of the Allen& Garcia contract.While Doug Ross was firm in his testimony that no District 19 representative toldthe employees to stop work and picket on December 27 because of the refusal tocheck off the dues, he told Callis ". . . when we got orders from our District Officewe would talk . .There was no further meeting or talk and Ross continuedto picket from December 27 through January 9 and thenagain onJanuary 11.Various individuals thereafter picketed witha signwhich described this as a "Oneman picket line authorized by the Court."A host of other pickets was presentwithin a few feet on all or many of these days.Whether any of the picketing was in part prompted by the claim that the jobsbelonged to local residents and were being given to outsiders, need not at this pointbe evaluated; nor the Company's reply that it had attempted at considerable costbut had been unable to train local menThe fact is that picketing was motivatedin part at least by Grundy's refusal to check off dues and send them to District 19.With respect totransmissionof dues, distinction was made between the latter andthe localunions, aswe have seen. Those men who were employed refused to workand went on strike because they wanted their dues checked off and paid to District19; and the latter would not accept dues from or on behalf of working membersunless such dues were checked off and transmitted by the Employer. (Benefit fundpayments are not of present concern to us.)This was thepositiontaken by theemployees who struck and who were supported in their strike and picketing by theRespondents.5While we are at the moment concerned with the object of the picketing, what is herenoted bears on the issue of joint involvement of the three Respondents,infra 252DECISIONSOF NATIONALLABOR RELATIONS BOARDWe need not decide whether Grundy's declared willingness to send checked offdues to the local indicates willingness to recognize it.Clearly what was sought wasrecognition of District 19, and this prompted and was the object of the picketing.Grundy refused to recognize District 19 when such recognition was requested.There was no request for recognition of any other respondent, and no recognitionof any of them. Reference in a Grundy letter of February 1, 1963, to the fact thatthe Association had criticized the UMW's wage and welfare demands does not showthatGrundy had joined in recognizing the UMW or District 19 as collective-bargaining agent.Without reliance on the mass aspect of the picketing from September 12, 1962,until February 22, 1963, and reserving the finding with respect thereto. I find that,whatever other grievances or objects, an object of the picketing by the Respondentson and after December 27 was to force or require Grundy to recognize District 19.(Reference will be madeinfra,to Fults' statement in this connection.)The allega-tion of compulsion on employees to accept the Respondents as their collective-bargaining representatives has not been supported by the General Counsel and is notcited in his brief as one of "the essential issues."3.No timely petitionIn a petition for certification as bargaining representative of Grundy's employees,filed with the Board by District 19 on September 10, 1962, the UMW (withoutreference to or distinction among any of these Respondents) was named as thebargaining agent.This petition was amended on October 15, and withdrawn onJanuary 28, 1963, the Respondents explaining that there had been a misunderstandingand that an appropriate unit had not been set forthA new petition was filed onFebruary 25, 1963.The Board has held,6 setting forth its reasons, that a petitionlater withdrawn is not within the contemplation of Section 8(b) (7) (C).Nor is it "unreasonable," as the Respondents argue in their brief, to hold thatwithdrawal of the petition left them in violation of the Act.Aside from the obviousanomaly were they permitted to withdraw a petition and at the same time to relyon it, the very reason cited for the withdrawal indicates that the petition could notbe a defense even in the eyes of unbiased respondents: Picketing for recognitionpresupposes existence of an appropriate unit and a demand for recognition withrespect to that unit.Here despite the claim for recognition (and the argument thatrecognition had already been accorded), the petitioner was not itself convinced orsatisfied concerning the unit, and it withdrew the petition "in order to clarify thehighly complicated multi-employer unit question."There can be no real questionbut that the second petition was not timely.As for counsel's argument that "therewas no reason for undue haste" since the representation question had been pendingfor some time (this supports the finding,supra,that recognition had not been ac-corded), the Act declares the contrary within the facts here4.ResponsibilityAlthough District 19 filed a petition for a unit which it did not deem appropriate,the fact remains that it did make a representation claim and sought recognitionAllof this is consistent with the finding that the object of the picketing which began onDecember 27 was to compel recognition.Here again we see evidence of the jointinterest and effort of the UMW and a constituent organization.The unclarifiedcondition of the unit question may bear also on the defense that Grundy hadnegotiated with and recognized the Respondents, and on the claims by telegram andletter, notedsupra,and at meetings with representatives of all of the Respondents,that the latter claimed to have achieved recognition by Grundy.With District 19 the recipient of the dues theretofore, its interest and connectionwith checkoff up to this time are evident.Nor is such connection terminatedbecause the mine committee, which communicated with Grundy concerning continu-ance of this very checkoff declared necessary in connection with District 19 benefits,ostensibly acted on its own.The committee's acts and indeed those of its LocalUnion 5881 were subject to control by District 19 as further confirmed by Doug Ross'reference,supra,to further talks when the group received orders from District 19.As we have and shall further see, all three organizations were jointly involved inthis entire situation.Indeed the Respondents in their brief, after referring to6 Chicago Printing Pressmen's Union No 3, and Franklin Union No 4, InternationalPrinting Pressmen & Assistants Union of North America, AFL-CIO (Moore Laminating,Inc.),137 NLRB 729, cited inLocal 542, International Union of Operating Engineers,AFL-CIO (R S Noonan, Inc.),142 NLRB 1132. UMW OF AMERICA, POCKET LOCAL 7083, ETC.253District 19 and Local 5881, declare: "Local 7083 had essentiallythe sameproblem."(Its officers' activities, all of them on or after December 27, are notedinfrain con-nection with the CBallegations.)Whatever advantages adhere to an "All for one andone for all" relationship, such disadvantages as corollary joint liability must berecognized.There was no demarcation between the threats involved inthemasspicketing and demonstrations,infra,and the violations which we are here considering,any more than there is differentiation among the three Respondents in their answersthat a pending petition for representation involves the employees of Grundy.Withthe inclusion of 5881 at this point, we can adopt what is later specifically notedconcerning the joint activities of District 19 and 7083.We shall see thatin thoseearlier activities,beginningin September, no more than here was there any specificdeclaration or call for group action by the various labor organizations.But theirrepresentativesmet jointly and were present and at least did not attempt to stopthe conduct which concerns us and which continued into 1963. If now a new objectwas added by the pickets, the association of the Respondents in the overt acts makesthem parties to the scheme or object particularly in view of the proof that suchobject was theirs or specifically adopted by them.I am not impressed by the testimony of Brown, former president, financial secretary,and member of the mine committee of 5881, that after the Federal district courtorder limiting picketingto one man,he "told (him)self" and picketed with a home-made sign.As he put it, "Just about half of the Local Union of 5881 and 7083, too"was involved in that district courtproceeding.He testified that on January 23,the only day that he picketedalone(he had joined in the earlier picketing), there were30 to 40 other men some 40 to 50 feet from him; and that without prearrangementtomeet each morning, "whoever picked up the sign, he was the man" who picketedthat day.If ever incredible testimony warrants a finding "that the truth is theopposite of his story," 7 sucha finding iswarranted by Brown's patently uncom-fortable yet defiant testimony here and his explanation that the men gathered aroundthe fire about 6:30 on these bitterly couldmornings"to talk over fishing and hunting ifitever gets warm enough."More directly persuasive than Brown's testimonyconcerning individual and spontaneous activity are his own prominence as aformer member of the policy committee and innegotiatinga national contract, andthe presence at the picket line of officers as well as rank-and-file members of thevarious Respondents.Nor should we slight the testimony that Madewell, District 19's representativeassigned to the southern Tennessee area, in January solicited membership of BuddyLayne and Green and asked them to honor the picket line, and that Raybern Tatesigned a union card in Madewell's home. This testimony further indicates District 19'sconnection with and responsibility for the picketing. (I have not overlooked Made-well's version.)Beyond the evidence from which the connection of these various labor organizationsis inferred, we have also explicit proof of such connection.We recall that the em-ployees at the # 11 mine who insisted in November and December that their dues bechecked off to District 19 were members of Local 5881. (We shall soon note thatmembers of 7083 had a similar interest.) The telegram of October 22 and the letterof November 21 clearly indicate that District 19 was seekingto negotiatewith Grundy:in short, that District 19 spoke for5881.Further, the very form of the originalpetition for election filed with the Board, which referred to Gray's Creek, theemployees there being members of 5881 and 7083 (later amended to cover #I I mineonly as an appropriateunit), indicates that the various Respondents functioned jointlyand were in that manner represented by UMW.The picketing was in the interest of and directed by the Respondent Unions, andwas engagedin by them as a joint venture, each being concerned with the interestsof the other or withthe same interests.Each acquiesced in, condoned, and ratifiedthe acts of the pickets.The common aspect canalso be seenin such testimony asTurnblazer's that District 19 told employees to work after contracts expired.Hereagainthere was no apparent hesitancy by one Respondent to perform the functions ofthe others.If the locals would normally tell their members whether to remain onthe job, such a function could be and was performed by District 19.More thana joint venture, this approached analter egosituation, one entity acting in lieu ofanother.That this was so is confirmed in the testimony of both sides as they referredto "union representatives" and "meetings between United Mine Workers" and theOperators' Association.It is clear that in addition to District 19 representatives,"officials of each local in the area" attended each of the fournegotiation meetingswith the Association.7Dyer v. MacDougall,201 F. 2d 265, 269 (C.A. 2). 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile the presence of various representatives may not itself prove a joint objectand joint responsibility; and a single joint appearance with pickets may not provethese either; the series of such events and the indiscriminate reference to the variousRespondents does prove that all of them were here engaged in a joint venture tocompel recognition of the UMW and District 19. (Separate references to evidencewhich indicates joint responsibility are scattered through this and the next subsectionsince the evidence was developed in several connections and is more closely relatedto some aspects than to others.) If among the mass of pickets, particularly 7083men as the Respondents' brief argues, there were some who had a similar grievanceagainst other operators, they gave every appearance of making common causewith those who, as we have seen, were unlawfully picketing Grundy.B. The alleged violation of Section 8(b) (1) (A)Coming to the other aspect of the double-edged picketing, we find that it cutsharply on the CB side as well as on the CP.Whatever the involvement of Local5881, it is not charged herein with CB violation. (The General Counsel explainedthat 20 contempt proceedings had been brought against 5881, based on prior proceed-ings.)Although the testimony was laboriously received, a backward glance from theeminence of its totality permits a clear and ready judgment and finding of the facts.Enough of the testimony will be cited to indicate a basis for the findings made.Grundy'sgeneralsuperintendent,Poore, testified credibly concerning variouspicketing incidents, and his testimony was confirmed by other witnessesThe massof testimony from both sides proves certain facts.At approximately 6:30 a.m. onSeptember 12, 1962 (this being the beginning of the workday), some 30 picketswere gathered at the access road to the mines.Approximately 15 of these werewhittling on 2-foot sticks with 41/z- to 5-inch blade knives.Shrum, the presidentof 5881, was among them and told Poore that the pickets would permit entry to the# 11 mechanical mine but that they would not let anyone go in to work at the smallminessincethose jobs belonged to the men in the Palmer area. Poore at this timerecognized, among those present and close by, District 19's Representatives Made-well and Edwin Ross and various officers and committeemen of Local 5881.(Madewell on September 17 similarly said that the jobs were for Palmer men )Aside from the whipcracking of a heavy V-belt by Sissom, a member of 5881 andone ofthe pickets, this deployment of some 15 whittlers with knives and sticksamong30 pickets was no heroic action, however heroic and beloved the whittler inearlier days as Mark Sullivan tells us 8Whittling loses the gently caressing aspectsof local custom when engaged in by such a number of pickets gathered at the roadleading to the place of work. (Of the testimony concerning whittling pickets, itshould suffice to note mention of approximately 150 whittlers at this locale 3 weekslater.)Whether the blades were 31/z or 5 inches long, and the sticks 1 foot or 3,the menacing potential was all too evident. I find here a tendency to interfere withconcerted activities and the right to refrain from such activities.When Poore arrived at the access road on the morning of October 3 (he testifiedthat there were no interruptions in the picketing from September 12 to February 22,although it was limited to the small mines from October 12 until the Christmasvacation, #I 1 being operated, and that the picketing had continued to the time ofthe hearing), there were about 150 pickets and the road was blocked by Shrum'scar across it.About 20 men, including some half dozen foremen, were there inworkclothes intending or ready to go to workAddressing Fulls, vice president of5881, Poore "asked to get in," but Fults replied that "nobody was going to get tothemines."After more discussion and a vain attempt by Poore to approach themines by another route which could not be traversed, Shrum's car was pushed asideby the pickets at his direction that two be passed through, and the pickets movedand permitted Poore and one of his foremen to drive to the minesNone of therank-and-file employees got to the mines.At this time, Madewell, District 19's arearepresentative, was 15 to 20 feet from the principals directly involved.Madewellpersonally refused to let another employee go down that day to work as watchman.His authority and responsibility may further be seen in the testimony by a foremanthat several times, when he was barred from approaching the mines, he asked forMadewell, who usually let him passThat afternoon about 100 pickets at the access road opened up and permittedPoore to drive through, taking keys to the night watchman. In this group Poorerecognized Shrum and Fults, and 5881 Committeemen Magourik and Doug Ross.On his return, Poore was stopped by about 20 pickets across the road, their arms8 "Our Times," vol. 3, p 297 UMW OF AMERICA, POCKET LOCAL 7083, ETC.255interlocked, Shrum standing about 15 feet away on the road and holding a 3-footstick.After a brief conversation, Poore was allowed to pass.With respect to that morning's events, Madewell was seen about 150 feet offbefore he was placedsome15 to 20 feet away. In addition to what has already beennoted concerning Shrum and Fults and thegeneralaspect of a joint venture here,it is notessential to a finding of District 19 that it be shown that Madewell heardthe various remarks on October 3.Responsibility attaches to the acts and wordsof rank-and-file pickets even if these be without direct authorization. If it be arguedthat this extends liability for the acts of a conglomerate mass, the answer is that theorganizations which called or joined in the strike and supported it are responsiblefor that massThe absence of clear demarcation between the CP and the CBaspectsis pointedup by the fact that when Poore arrivedat the accessroad on the morning of Decem-ber 27 and was blocked by some 200 pickets in the road, Fults, who had been activeamong the pickets since September, told him that the men were striking because theCompany had refused to collect their dues.On this day Shrum directed that theylet Poore go through, declaring that the others would be stopped "if we have tokill them."Among those present was Nunley, who had replaced Magourik as acommitteeman for 5881. (There is reliable testimony that Nunley had on October3 limited access to the mines, and that Madewell supported this.)That samemorning,Borne, vice president of 71083, was identified as present whenseveral employees were prevented by pickets from going to work, Fults telling themthat they could go no further, and Magourik swearing and threatening.Also on thepicket line, on December 31, Clifford Tate, the treasurer of 7083, allegedly toldtruckdrivers to honor the picket line or they would not get any more hauls.Tateheld his hand in his pocket on the butt of a pistolParmley, 7083's financial secretary and identifiedas among thepickets and whenviolencewas attempted on January 2, was among a large group of pickets onFebruary 22 at the Pocket Road, before one reaches the access road to the Gray'sCreek mines.The highway patrol opened a way through the pickets for Poore andtwo others with him.On their emergence about an hour later, the three were stoppedby approximately 250 men who came runningfrom a unionbuilding nearby and agasoline station.Armed with rifles, the three got out of their automobiles andslowly backed away pointing the guns at the mob of pickets who advanced towardthem with shouts, Parmley urging the pickets to "get" the three.Danger was avertedwith the arrivalagainof the highway patrol, who took the rifles from the three andcharged them with felonious assault.The pickets then opened the end gates of thetrucks, spilling the coal.The criminal proceeding, we were informed, was pendingat the time of the hearing.Whatever its outcome, the mass picketing, threateningaspect, and interference by the pickets are clear.Such incidents are so flagrant asto warrant a finding that they would come to the attention and tend to prevent areturn to work of employees in the picketing group and those who had not joinedwith them.9According to Parmley, he was told about the incident at the union hall nearby and"went around" to where the trucks had been stoppedWhile he testified that 7083had not authorized him to picket, no more than its other officers did he attempt toprevent orlimitthe picketing.The general status of these and other representativesof the various Respondents and their positions of apparent leadership and respon-sibility are also indicated by the fact that they were on the union team which nego-tiated with the Coal Operators AssociationThat thiswas a joint representationwas not questioned.Madewell had his own version concerning various incidents.He referred toSissom as "a one manpicket line" when the picketing commenced in September.When Sissom's activity was called to his attention, on September 4 (this was a weekbefore the picketing alleged in the complaint), Madewell informed his superiors atDistrict 19, and was told to do everything to get the picket line off and the mineback to work. (Whether the first portion, withdrawal of the picket line, dependedon gettingthe mine back to work was not made clear at this point in his testimony.)With his colleague, Edwin Ross, and Shrum of 5881, Madewell went to Sissom'shome, where the latter agreed not to picket the next morning, the three promising to dowhat they could to assure his rights.Concerning the picketing with which we are more immediately concerned andwhich began on September 12, Madewell, whose jurisdiction includes 5881 and7083, testifiedto his similarreport toand instructionsfrom District 19, and his6Local 140, United Furniture Workers of America, CIO, et al (Brooklyn Sprang Corpo-ration and Lorraine Fibre Mill, Inc.),113 NLRB 815, 822. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDefforts on the picket line at various times to get the men back to work.FromMadewell's account,itwould appear that on the occasions when he was seen amongthe mass of pickets, he was there only to speak to them and to get them back towork, a task which he was unable to accomplish"for quite a bit."If his presencegave the impression of support for the pickets, he said nothing to the contrary toGrundy supervisors or any employees who wanted to go to work. (We have noted,supra,several instances of his support.)I do not credit Madewell's testimony thaton September 17 he told Foreman Flynn that there had been a misunderstandingand that he was trying to get the men back to work. I credit Flynn's testimony thatMadewell said that he was in sympathy with the pickets and that the work wasstopped until the matter was straightened out.Since 5881 is not a respondentin the instant CB proceeding,we need not determine whether, aside from theactivities and presence of Shrum and Fults, its president and vice president,respec-tively, it is liable for the acts of its committeemen,'° Magourik,Doug Ross, andNunley and Sissom, a rank-and-file member.The two officers certainly were joinedby and acted with and in the presence of responsible representatives of District 19 and7083.We recall that Madewell and Edwin Ross of District 19 were present onSeptember 12 while Sissom cracked the broken V-belt. These two district representa-tives were not only strangely ineffective if they told the men to go to work and not tointerfere with others,but they were present on several occasions when interferenceoccurred and at such times took no effective steps to prevent it.(With respectto the picketing after December 26, their supervisor,Turnblazer,testified that hetold the men to obey all court orders but did not tell them to return to work ornot to picket.)Nor can 7083 avoid the effect of its officers' activities.While some of theseactivities are directly spelled out,I find that Borne, by his silence and failure to objectalthough among the group,at least condoned Fulls' and Magourik's conduct on thepicket line on December 27.While this would not constitute Fults and Magourikagents for all of whose acts 7083 would be liable, the endorsement indicated byBorne's presence is found to be such that it could be carried forth, in the eyes of bothpicketing and nonpicketing employees,to all of Fults'and Magourik's acts on thepicket line.In addition,Howell, 7083's president,testified that he picketed at various times.Concerning December 27,he declared that the Pocket mines employees refused towork because their dues had not been checked off and they"had no contract"with Grundy'sattorney,towhom they were referred.He testified that he waspicketing for his own individual rights in the Pocket,not the Gray'sCreek mines;he was below the access road to Gray's Creek,where the other pickets parked theircars; sometimes he and others sat in the car, and at other times they would buildand stand over a fire on land which abutted on the south side of the access road,where the Gray's Creek pickets were.(We recall Brown's story about the mengathering around the fire.)Whatever Howell'salleged purpose in picketing,itwas the same as that of the other employees,whether of the Pocket or Gray'sCreek mines, who wanted dues checked off to District 19. Picketing as they did inthe area for the same purpose and at the same time, their activity was unifiedeven if it was first prompted by the refusal of different operators to check off dues toDistrict 19.With all of the reliable testimony which indicates that members of bothlocals and representatives of all of the respondents were at various times on andimmediately next to the access road, I do not credit Parmley's testimony that theywere separate and that 5881 men (after he had testified that they were on the accessroad) were "over on (adjoining)property."The UMW's concern over and responsibilty for employees'acts, as expressed byTurnblazer in November,when he urged that they remain at work, and in histelegrams on February 22, 1963, to the presidents of various locals, were no lesswhether negotiations were pending or when they fell through.These were jointsituations and acts whose purpose reflected mutual and joint interests;and theevidence received in connection with the CP allegations adds to the proof consideredat this point.Officers of the several Respondents participated at various times in thiscommon cause.The Unions cannot be heard to say that their representatives wentbeyond actual authorization.If picketing was not authorized, there has been nodisavowal by action against the officers who themselves participated or against therank-and-file members.10With respect to liability based on the presence of grievance committeemen,an addi-tional basis for the CP findings, seeUnited Steelworkers of America,AFL-CIO, andLodge No. 3772,etc (Vulcan-Csncinnati,Inc),137 NLRB 95, 97. UMW OF AMERICA, POCKET LOCAL 7083, ETC.257On the issue of the responsibility for the actsof unionofficers, both sides have citedSunset Line and Twine."That caserecognizesthe general proposition of liability forthe acts of those responsible for anorganization's guidance and for acts in furtheranceof their general purposes. It was there also inferred that a vice president wasauthorizedto assistin the conduct of a strike.As inSunset Line and Twine,where therespondentsin a jointanswer indicated their common interest, District 19 and 7083here in identicalanswers setforth that since September 1962 theyengaged innegotia-tions with Grundy and that the same allegedly valid petition for representation hasbeen filed; and we recall as has been noted,supra,that thenegotiationswere in factcarried on by the UMW, without differentiation among District 19, 7083, and 5881.That District 19 "identified itself" with the locals here can be seen in the frequentpresence of Madewell on the picket line, which paralled that of the union's regionaldirector inSunset Line and Twine.The interests and desires of the Respondents asexpressly declared and the acts of the pickets are here sufficiently intertwined toshow joint responsibility.In addition to the fact that the picketing was conductedwith the imprimatur of District 19, which paid strike benefits, the conduct notedoccurred in the presence of agents of District 19 and Local 7083 (and 5881), and wasnot repudiated by them; each is thus responsible.12Further, not only were responsible officials of the various Respondents present,but if on a given occasion one of these organizations was not directly represented,the leadership responsibility variously established carries over to such other occa-sion which was part of the same general pattern and course of conduct; it con-formed to the established pattern.13The finding of commoninterestand respon-sibility is additionally supported by the testimony that upon receipt of the CBcharges against District 19 and 7083 (understandably confused with and referred toby Turnblazer as 5881) on October 6, officers of the three organizations met andthe local representatives were "prevailed upon" to request their members to go backto work. If District 19 never authorized the men to strike or picket, there is noevidence that it attempted to discipline the locals, their officers or members, al-though it did recognize an obligation to do so as Turnblazer declared in his letterof January 4 that District 19 did not condone unlawful activity and would "do allin [its] power to see that [Grundy's] employeesremainpeaceful and not engagein unlawful activity."Other occasions than those herein cited, when supervisors or rank-and-file em-ployees were threatened and prevented from going down to the mines by pickets inthe presence of representatives of District 19 and 7083 and certainly as part of thepicketing conducted and ratified by these organizations, need not be detailed; therewere such occasions, as the record indicates, and I so find, discrediting the denialsof interference.Without nowengagingin a "fragment by fragment" analysis ofother instances and the versions of various witnesses (all of the instances andversions have been considered), I find that on September 12 and numerous timesthereafter there were picketing and mass support thereof to the extent of as many as500 to 600 men on the road to themines,with threats to employees and supervisors,who were thus prevented from going to work; that Grundy tried to operate thesemines as lateas February 22, but that the small mines were last operated on Feb-ruary 20, andnonehas been operated since February 22; that responsible agents ofDistrict 19 and Local 7083 supported the pickets; and that those organizationsengaged in and are liable for such conduct.14The reference here and elsewhere to mass picketing is not intended to reflect onany question of compliance on the Federal court order which limited the picket lineto one man.Borne, vice president of 7083, testified that he picketed 35 or 40 times,and that most of the time be sat in his car or stood around the fire.Whatever thebearing on the court order, the minatory aspect and the admitted picketing are clear.We have already noted Brown's effort to show that the labor organizations werenot responsible for the picketing and that the men were not in fact picketing or"International Longshoremen's and Warehousemen's Union, C LO. (Sunset Line andTwine Company),79 NLRB 148713United Steelworkers of America, AFL-CIO, and Lodge No2772, etc(Vulcan-Cincinnati, Inc) supra,citingLocal 5881, United Mine Workers of America (GrundyMining Company),130 NLRB 1181.131nternationalWoodworkers of America, AFL-CIO, etc, Local 5-426, et at. (TV. TSmith Lumber Company),116 NLRB 507, 509.14Local 28, International Organization of Masters, Mates and Pilots, AFL-CIO; et at(Ingram Barge Company),136 NLRB 1175, 1189.734-070-64-vol. 145-18 258DECISIONS OF NATIONALLABOR RELATIONS BOARDthreatening, in his testimony concerning their gathering to discuss hunting and fishingin the spring.As significant as what was testified to was what was left unsaid, aswhen Fults testified to explain why he and others were in the area, "Well, we wastrying to get our jobs back."III.TEIE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section II, above, occurring inconnection with the operations of Grundy described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.IV.THE REMEDYHaving found that the Respondents have engaged in and are engaged in certainunfair labor practices affecting commerce, I shall recommend that they cease anddesist therefrom and take certain affirmative action in order to effectuate the policiesof the Act.It has been found that the Respondents, by picketing and causing Grundy to bepicketed, an object thereof being to force or require Grundy to recognize and bargainwith District 19 as the representative of Grundy's employees although District 19was not then certified as the representative of said employees, and although no validpetition under Section 9(c) of the Act had been filed within a reasonable period oftime from the commencement of the picketing, violated Section 8(b) (7) (C) of theAct.I shall therefore recommend that they cease and desist therefrom.Ithas been further found that the Respondents District 19 and Local 7083, bymass picketing and preventing employees from going to work, and by threateningemployees if they performed work for Grundy, violated Section 8(b) (1) (A) of theAct.I shall therefore recommend that they cease and desist therefrom and fromany like or related conduct.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.District 19, Local 7083, and Local 5881 are labor organizations within themeaning of Section 2(5) of the Act.2.By picketing and causing Grundy to be picketed without a petition underSection 9(c) being effectively filed within a reasonable period of time, Respondentsengaged in unfair labor practices within the meaning of Section 8(b) (7) (C) of theAct3.By mass picketing and preventing employees from going to work, and bythreatening employees if they performed work for Grundy, thereby restraining andcoercing employees in the exercise of the rights guaranteed in Section 7 of the act,the Respondents District 19 and Local 7083 engaged in unfair labor practices withinthe meaning of Section 8(b) (1) (A) of the Act.4.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that:A. The Respondents District 19 and Local 7083 (also known as Pocket Local7083), their officers, representatives, agents, successors, and assigns, shall:1.Cease and desist from:(a) Picketing, or causing to be picketed, Grundy Mining Company, where anobject thereof is forcing or requiring it to recognize or bargain with the Respondentsas the representatives of its employees in violation of Section 8(b) (7) (C) of theAct.(b)Engaging in mass picketing, preventing employees from going to work, orthreatening them if they perform work for Grundy, in violation of Section 8(b) (1) (A)of the Act.(c) In any like or related manner restraining or coercing employees in the exerciseof the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act: UMW OF AMERICA,POCKET LOCAL 7083, ETC.259(a) Post in conspicuous places in their respective business offices, meeting balls,and places where notices to their members are customarily posted, copies of theattached notices marked"Appendix A" and "Appendix B." 15 Copies of said notices, tobe furnished by the Regional Director for the Tenth Region, shall,after being dulysigned by official representatives of the respective Respondents,be posted by theseRespondents immediately upon receipt thereof, and be maintained by them for 60consecutive days thereafter.Reasonable steps shall be taken by the Respondentsto insure that said notices are not altered,defaced, or covered by any other material.(b)Mail to the Regional Director for the Tenth Region signed copies of theattached notice marked"Appendix A," for posting by Local 5881 and Grundy.Copies of said notice, to be furnished by the Regional Director for the Tenth Region,shall, after being duly signed by the Respondents,as indicated, be forthwith returnedto said Regional Director for such posting.(c)Notify the Regional Director for the Tenth Region,in writing,within 20 daysfrom the receipt of this Intermediate Report and Recommended Order, what stepshave been taken to comply herewith.16B.The Respondent Palmer Local 5881,itsofficers,representatives,agents, suc-cessors,and assigns,shall:1.Cease and desist from picketing,or causing to be picketed,Grundy MiningCompany, where an object thereof is forcing or requiring it to recognize orbargain with the Respondents as the representatives of its employees in violationof Section 8 (b) (7) (C)of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post in conspicuous places in its business offices, meeting halls, and placeswhere notices to its members are customarily posted, copies of the attached noticesmarked"Appendix A" and "Appendix B." 17 Copies of said notices,to be furnishedby theRegional Director for the Tenth Region,shall,after being duly signed byofficial representatives of the respective Respondents,be posted by this Respondentimmediately upon receipt thereof, and be maintained by it for 60 consecutive daysthereafter.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered,defaced,or covered by any other material(b)Mail to the Regional Director for the Tenth Region signed copies of theattached notice marked"Appendix B," for posting by District 19, Local 7083, andGrundyCopies of said notice, to be furnished by the Regional Director for theTenth Region,shall, after being duly signed by the Respondent,as indicated, beforthwith returned to said Regional Director for such posting.(c)Notify the Regional Director for the Tenth Region,in writing,within 20 daysfrom the receipt of this Intermediate Report and Recommended Order, what stepshave been taken to comply herewith.18"If this Recommended Order is adopted by the Board,the words"A Decision andOrder"shall be substituted for the words"The Recommended Order of a Trial Examiner"in the noticeIf the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words "A Decree ofthe United States Court of Appeals,Enforcing an Order" for the words"A Decision andOrder.""If this Recommended Order is adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for the Tenth Region,inwriting,within 10 daysfrom the date of this Order,what steps the Respondents have taken to comply herewith17See footnote 15,supra18 See footnote 16,supraAPPENDIX ANOTICE TO ALL EMPLOYEES, MEMBERS AND NONMEMBERSPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, you are hereby notified that:WE WILL NOT picket,or cause to be picketed,Grundy Mining Company, wherean object thereof is to force or require it to recognize or bargain with us orany other labor organization as the representatives of its employees in violationof Section 8(b) (7) (C)of the Act.WE WILL NOT engage in mass picketing, prevent employees from going towork,or threaten them if they perform work for Grundy Mining Company. 260DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOTin any like or related manner restrain or coerce employees inthe exercise of rights guaranteed in Section7 of the Act.DISTRICT 19 UNITED MINE WORKERSOF AMERICA,LaborOrganization.Dated-------------------By-------------------------------------------(Representative)(Title)LOCAL #7083 UNITEDMINE WORKERS OFAMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutivedays from the dateof posting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicatedirectlywiththe Board'sRegionalOffice,528Peachtree-Seventh Building, 50 SeventhStreet NE., Atlanta 23, Georgia, TelephoneNo. Trinity 6-3311,Extension5357, if they have anyquestion concerning this noticeor compliance with its provisions.APPENDIX BNOTICE TO ALL EMPLOYEES,MEMBERS AND NONMEMBERSPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the Labor ManagementRelationsAct, youare hereby notified that:WE WILL NOT picket, or cause to be picketed,Grundy Mining Company, wherean object thereof is to force or require it to recognize or bargain with us or anyother labor organization as the representatives of its employees in violation ofSection 8(b) (7) (C)of the Act.UNITED MINE WORKERS OF AMERICA,PALMER LOCAL 5881,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta 23, Georgia,TelephoneNo. Trinity 6-3311,Extension 5357, if they have any question concerning this noticeor compliance with its provisions.Wisconsin Electric Power Co.andLocal 412, Utility WorkersUnion of America, AFL-CIO,'Petitioner.Case No. 13-RC-1742.December 4, 1963DECISION AND ORDER CLARIFYING CERTIFICATIONOn March 28, 1951, the Board issued a Certification of Representa-tives in the above-entitled proceeding, in which CIO-Local IndustrialUnion, Public Service Employees Local 1368, was certified as thecollective-bargaining representative for the employees of the Wis-i The caption is hereby amended to reflect the current name of the Petitioner.See foot-note 5, below.International Paper Company,Long-BellDivision,Confiner Branch,143 NLRB 1192.145 NLRB No. 29.